DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Summary
The Applicants arguments and claim amendments received on October 25, 2022 are entered in to the file. Currently, claims 1-6, 12, 14, 15 and 19 are amended; claims 9-11 and 17 are cancelled; resulting in claims 1-8, 12-16, 18 and 19 pending for examination. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on October 25, 2022 is considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8, 12-16, 18 and 19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claims 1 and 12,  the clam has been amended in lines 4-5 to require that the “top layer includes a motif printed directly on the substrate” meaning there are no layers or coating therebetween (see also pg. 7 of the arguments received October 25, 2022). However, in line 7, the claim has been amended to require “wherein the top layer includes one or more priming layers”. 
In looking to the instant specification, the priming layer is described throughout the specification as being between the printed motif and the substrate. Paragraphs [0016-0018] of the pg-pub specifically discuss the embodiment wherein the printed motif is indirectly printed on the substrate by printing priming layers on the entire surface of substrate prior to the printed motif. Paragraph [0019] of the pg-pub discloses a priming layer with foamed material to fill any possible unevenness on the surface of the substrate. In paragraphs [0022] of the pg-pub, it is disclosed that the printed motif is provided on the substrate by the intermediary of one or more priming layers, wherein the priming layers comprise pigment to provide a basic color for the subsequent printed motif. The colored priming layer is also recited by dependent claim 12.  In discussing the method of making the claimed coated panel, paragraph [0037-0041] of the pg-pub discusses the step of preparing the substrate to include applying one or more priming layers. Paragraph [0063] of the pg-pub discusses the embodiment of the claimed invention wherein the substrate is waterproof, the same embodiment of the instant claims, which allows for the priming layers to be economized. Paragraph [0068] of the pg-pub recites an embodiment wherein the substrate provides the basic color of the printed motif, wherein the printed motif is performed directly on the substrate, absent any priming layers. 
The figures are described in paragraphs [0081-0097] of the pg-pub, wherein the priming layer (4) is shown as being between the substrate (2) and the printed motif (6). The priming layers are not disclosed by the specification as being anywhere else within the structure of the coating layer other than between the substrate and the printed motif.
Claim 1 recites contradictory features found in two different embodiments of the claimed invention. The priming layers are disclosed throughout the sections of the disclosure cited above as well as the figures as being between the substrate and the printed motif. Therefore, there is no embodiment in the originally filed specification that comprises priming layers while also having the printed motif being formed directly on the substrate, thus claim 1, as amended contains new matter that is not supported by the specification as originally filed. 
The remaining claims, 2-8, 13-16, 18 and 19 are also rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, based on their dependency from independent claim 1. 



Claims 1-8, 12-16, 18 and 19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Regarding claims 1 and 12, the clam has been amended in lines 4-5 to require that the “top layer includes a motif printed directly on the substrate” meaning there are no layers or coating therebetween (see also pg. 7 of the arguments received October 25, 2022). However, in line 7, the claim has been amended to require “wherein the top layer includes one or more priming layers”. 
In looking to the instant specification, the priming layer is described throughout the specification as being between the printed motif and the substrate. (Factor F)
Paragraphs [0016-0018] of the pg-pub specifically discuss the embodiment wherein the printed motif is indirectly printed on the substrate by printing priming layers on the entire surface of substrate prior to the printed motif.
 Paragraph [0019] of the pg-pub discloses a priming layer with foamed material to fill any possible unevenness on the surface of the substrate. 
In paragraphs [0022] of the pg-pub, it is disclosed that the printed motif is provided on the substrate by the intermediary of one or more priming layers, wherein the priming layers comprise pigment to provide a basic color for the subsequent printed motif. The colored priming layer is also recited by dependent claim 12.  
In discussing the method of making the claimed coated panel, paragraph [0037-0041] of the pg-pub discusses the step of preparing the substrate to include applying one or more priming layers.
 Paragraph [0063] of the pg-pub discusses the embodiment of the claimed invention wherein the substrate is waterproof, the same embodiment of the instant claims, which allows for the priming layers to be economized. 
Paragraph [0068] of the pg-pub recites an embodiment wherein the substrate provides the basic color of the printed motif, wherein the printed motif is performed directly on the substrate, absent any priming layers. 
The figures are described in paragraphs [0081-0097] of the pg-pub, wherein the priming layer (4) are shown as being between the substrate (2) and the printed motif (6) (Factor G). 
There is no embodiment or disclosure in the originally filed specification of a coated panel that comprises priming layers while also having the printed motif being formed directly on the substrate to allow one of ordinary skill in the art to make and use the invention as presently claimed by independent claim 1. 
The remaining claims, 2-8, 13-16, 18 and 19 are also rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, based on their dependency from independent claim 1. 




The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8, 12-16, 18 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, lines 4-5 have been amended to recite “wherein the top layer includes a motif printed directly on the substrate” meaning there are no layers or coating therebetween, however, the newly added limitation in line 7 requires “wherein the top layer includes one or more priming layers”. As stated above with respect the new matter and enablement rejections under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, throughout the originally filed disclosure (see Figures and [0016-0018, 0019, 0022, 0041, 0063, 0068, 0081-0097] of pg-pub cited above), the priming layers are recited as being between the substrate and the printed motif.
There is one embodiment wherein the priming layer is between the substrate and the printed motif is claimed, as shown by the figures and ([0016-0018, 0019, 0022, 0041, 0063, 0081-0097]). There is another embodiment wherein the printed motif is formed directly on the substrate absent the presence of any priming layers ([0068]). These two features (i.e. presence of priming layers and the motif being directed printed onto the substrate) do not coexist in a single embodiment described in the originally filed disclosure. 
Therefore, it is not clear how the coated panel of independent claim 1 can comprise both features requiring that the motif is printed directly on the substrate and priming layers, which are disclosed throughout the specification as being between the printed motif and the substrate.
Regarding claim 1,  there in insufficient antecedent basis for the phrase “the synthetic material layer” in line 11. Lines 4-5 recite “a transparent or translucent synthetic material layer”. 
Regarding claim 12, the limitation reciting “wherein the priming layer comprises a pigment” is indefinite for the same reasons expressed above with respect to the priming layer as recited in claim 1. 
Claims 2-8, 13-16, 18 and 19 are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph based on their dependency from claim 1. 
Due to the deficiencies under both 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph and 35 U.S.C. 112(b) and 35 U.S.C. 112 (pre-AIA ), second paragraph detailed above, prior art is unable to be applied to the instant claims as the metes and bounds of the claimed invention are unable to be determined. 

Response to Arguments
Response-Claim Objections
The previous objections to claims 4, 5, 6, 8 and 19 are overcome by the Applicants amendments in the response filed October 25, 2022. 

Response-Claim Rejections - 35 USC § 112
The previous rejections of claims 2, 3 and 15 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention are overcome by the Applicants amendments to the claims in the response filed October 25, 2022. 
However, due to the amendments made to independent claim 1, the claims remain rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph based on their dependency from claim 1 as described in the rejections above.
The previous rejections of claims 10 and 17 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention are overcome by the Applicants cancellation of the claims in the response filed October 25, 2022.

Response-Claim Rejections - 35 USC § 102 and 103
The previous rejections of the claims over Dong et al. (US 2002/0136862), Takahashi (US 5,7693,048) and Hardwick (US 2004/0146695) under 35 USC § 102 are withdrawn in light of Applicants amendments to independent claim 1 requiring the motif be directly printed on the substrate in the response filed October 25, 2022. 
Dong et al. teaches a decorative layer (101) is a preprinted paper or film layer ([0022-0032]), and therefore does not teach a printed layer directly on the substrate as required by the instant claims. Takahashi teaches a decorative sheet, however, the reference does not disclose priming layers as required by claim 1. Hardwick teaches a floor tile having a decorative film layer (16) comprised of a base color layer of a polymeric film (20), a print layer (16) on top of the base color layer and a clear PVC film layer (24) on top of the print layer, and therefore does not teach a printed layer directly on the substrate as required by the instant claims. 
However, as stated in the rejections under 112 above, the amendments to claim 1 recites features from two completely different embodiments that are not disclosed by the specification as originally filed as being present in the same embodiment, nor is it clear how the printed motif can both be directly on the substrate while also having priming layers present on the substrate. In lines 4-5, independent claim 1 requires that the “top layer includes a motif printed directly on the substrate” meaning there are no layers or coating therebetween (see also pg. 7 of the arguments received October 25, 2022), however, in line 7, the claim has been amended to require “wherein the top layer includes one or more priming layers”. These features are not disclosed by the specification as being present in the same embodiment. The priming layers are consistently recited throughout the originally filed disclosure (see Figures and [0016-0018, 0019, 0022, 0041, 0063, 0068, 0081-0097] of pg-pub cited above), as being between the substrate and the printed motif.
Depending on how the claims are amended in the Applicants response, the withdrawn references of Dong et al. (US 2002/0136862), Takahashi (US 5,7693,048) and Hardwick (US 2004/0146695) may be applicable and used in subsequent office actions. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA POWERS whose telephone number is (571)270-5624. The examiner can normally be reached Monday-Friday, 10:00AM-3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on 571-272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LAURA POWERS
Examiner
Art Unit 1785



/LAURA C POWERS/Primary Examiner, Art Unit 1785